DETAILED ACTION 
The amendment submitted on August 15, 2022 has been entered.  Claims 20-30 and 33-35 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed, although the application would be allowable if a terminal disclaimer, discussed below, were to be submitted.  
Elections/Restriction 
Upon reconsideration, the restriction requirement mailed on July 19, 2022 is hereby with-drawn.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 20-30 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent Nos. 9,061,063 B2; 10,369,226 B2; and 11,382,979 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘063 patent claims a lipid particle (claim 22) comprising a nucleic acid (claim 28), a cationic lipid (claim 24), DSPC (claim 23), cholesterol (claim 26), and a PEG modified lipid (claim 24), in amounts that are not patentably distinct from the concentrations recited in the instant claims.  See also claims 10-19 of the ‘226 patent and claims 1-17 of the ‘979 patent.  
Claims 20-30 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application Nos. 17/644,914 and 17/651,038.  Although the claims at issue are not identical, they are not patentably distinct from each other.  See, e.g., claims 17 and 24 (submitted on December 17, 2021) of the ‘914 application.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not, in fact, been patented.  See MPEP 804(I)(B)(1)(b)(ii).  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


August 25, 2022